Citation Nr: 0914718	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  05-38 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.H.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.

The Veteran appeared and testified before the undersigned 
Veterans Law Judge in August 2006. A transcript is of record.

In a January 2007 decision, the Board denied the Veteran's 
claim of entitlement to service connection for a back 
disability.

The Veteran subsequently appealed the January 2007 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, in January 2008, vacated the Board's 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further RO action on 
this matter is warranted.  The purpose of this Remand is to 
obtain a VA medical examination.

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

The Veteran seeks service connection for a back disability.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). 

The service treatment records indicate in February 1968, the 
Veteran reported being sick for three days with a headache 
and diarrhea. He stated he was presently on guard duty. He 
also had chest, back pain, anorexia. The service treatment 
records indicated no sore throat, chest was clear, and the 
Veteran's temperature was 98.4 degrees.  There were no other 
references to back injury, complaints, or manifestations in 
the remainder of the records, and the separation examination 
was likewise negative.  

At the time of VA examinations in April 1987 and May 1992, 
there was no mention of a back disability.

In his August 2006 Board hearing, the Veteran testified that 
while at Parris Island in 1967, as punishment for not scoring 
well on the rifle range, he was required to stand on his 
footlocker with his arms intertwined between the top rack of 
the bed. The drill instructors subsequently came and kicked 
the footlocker out from under him and that was how he injured 
his back. The Veteran further stated that he was required to 
lift beams that weighed 220 pounds each, further aggravating 
his back condition.  Such incident is not documented in the 
record.  He also testified that he first sought medical care 
for his back during the 1980s.  Although the record was held 
open to allow him the opportunity to submit these records, or 
provide VA with the name(s) and address(es) of private 
treatment sources during this time frame, he did not respond.

The Veteran has subsequently been diagnosed with a herniated 
intervertebral disc at C7-T1 with left upper and lower 
extremity radiculopathy, most likely L5 and S1, multi-level 
degenerative disc disease of the lumbar spine with multi-
level stenosis, and thoracic spine degenerative disc disease 
(See January 2002 opinion of Dr. HG).  In fact, records dated 
in April 1999 reflect that the Veteran had a past history of 
herniated nucleus pulposus.  However, no records relating to 
such have been requested.  

Submitted by the service representative were a number of 
private medical reports dated in 2002 and 2003.  However 
these records appear to be somewhat incomplete, as they refer 
to evaluations and/or procedures not otherwise shown in the 
reports, and do not give any indication of whether a history 
of back symptoms was elicited from the Veteran and, if so, 
what that history was.  In view of the lapse of time between 
the purported incidents in service, and the medical records 
which first document back disability, it would useful to 
secure these outstanding records so that an informed medical 
opinion can be obtained.

A December 2008 medical evaluation by Dr. CR indicated the 
Veteran had chronic spinal disorders, including multi-level 
degenerative changes throughout the back, most obviously at 
L2-3 and also at other levels including the cervical spine as 
well as thoracic spine. Dr. CR attributes the Veteran's back 
disorders to the aforementioned Parris Island incident.

The medical evidence of record is insufficient for the Board 
to render a decision on the issue of entitlement to service 
connection for a back disability. These considerations 
require further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions. See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991). The duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case. See Murphy 
v. Derwinski, 1 Vet. App. 78 (1990). Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the Veteran 
and invite him to submit any additional 
evidence from medical  care providers 
who have treated him for a back 
disability, including any records 
compiled during the 1980s, when he 
first reported being treated and in the 
late 1990s. The RO/AMC should then 
obtain and associate with the claims 
file any records identified by the 
Veteran that are not already in the 
claims file. 

2.	The RO/AMC should contact each of the 
private physicians who treated the 
Veteran for back disability in 1999 and 
after (to include Drs. Silverman, 
Glass, Karasick and Albert) in order to 
obtain copies of  the Veteran's 
complete medical file pertaining to his 
spine.

3.	The RO/AMC should ensure that all VA 
medical treatment records are 
associated with the file. 

4.	The RO/AMC, after waiting an 
appropriate time period for the veteran 
to respond, shall schedule the veteran 
for a VA examination by an orthopedist. 
The purpose of the examination is to 
determine the etiology of the Veteran's 
back disability. 

The following considerations will 
govern the examination:

a. The claims folder, including all 
medical records, the Veteran's service 
treatment records, and a copy of this 
remand, will be reviewed by the examiner. 
The examiner must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand.

b. If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examinations. All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled. 

c. In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record. The examiner is to 
specifically address in his conclusion 
the issue contained in the purpose of the 
examination, as noted above. If the 
examiner is unable to render an opinion 
without resort to speculation, he or she 
should so state. 

5.	The Veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for 
any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

6.	When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence. If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




